Exhibit 99.2 THE TORONTO-DOMINION BANK EARNINGS COVERAGE ON SUBORDINATED NOTES AND DEBENTURES, LIABILITIES FOR PREFERRED SHARES AND CAPITAL TRUST SECURITIES, AND PREFERRED SHARES CLASSIFIED AS EQUITY FOR THE TWELVE MONTHS ENDED OCTOBER 31, 2009 The Bank’s dividend requirements on all its outstanding preferred shares in respect of the twelve months ended October 31, 2009 and adjusted to a before-tax equivalent using an effective tax rate of 7.6% for the twelve months ended October 31, 2009, amounted to $205.9 million for the twelve months ended October 31, 2009. The Bank’s interest requirements on all subordinated notes and debentures and liabilities for preferred shares and capital trust securities, after adjustment for new issues and retirement, amounted to $1,017.4 million for the twelve months ended October 31, 2009. The Bank’s reported net income, before interest on subordinated debt and liabilities for preferred shares and capital trust securities and income taxes was $4,177 million for the twelve months ended October 31, 2009, which was 3.4 times the Bank’s aggregate dividend and interest requirement for this period.
